MEMORANDUM***
Interstate Fire & Casualty Co. (“Interstate”) appeals from the district court’s judgment in favor of Pacific Employers Insurance Co. (“Pacific”) in which the district court held that Pacific was not required to contribute to the payment of claims arising out of an accident. We affirm.
Based on the notices of appeal filed by Pacific, we have jurisdiction. See 28 U.S.C. § 1291; see also Fed. R.App. P. 4(a); Cato v. Fresno City, 220 F.3d 1073, 1074-75 (9th Cir.2000) (per curiam); Anderson v. Allstate Ins. Co., 630 F.2d 677, 680-81 (9th Cir.1980).
For the reasons stated by the district court in its excellent “Order (1) Granting Defendant Pacific Employers Insurance Company’s Motion for Summary Judgment and (2) Denying Plaintiff Interstate Fire and Casualty Company’s Cross-Motion for Summary Judgment” filed August 28, 2007, we hold that the bus in question was leased to Interstate’s insured without operators in the course of Pacific’s insured’s business1 and that the provisions of Cal. Ins.Code § 11580.9(b) apply here.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. As the district court pointed out, at and before the time of the accident the language was somewhat different, which caused an ambiguity. See Sentry Select Ins. Co. v. Fid. & Guar. Ins. Co., 46 Cal.4th 204, 206-07, 205 P.3d 1084, 1085, 92 Cal.Rptr.3d 639, 640-41 (2009). However, the legislature later eliminated that ambiguity. See id.